Exhibit 99.1 FOR IMMEDIATE RELEASE STERLING CONSTRUCTION COMPANY, INC. REPORTS 2 RESULTS Reaffirms 2008 Guidance HOUSTON, TX – May 9, 2008 – Sterling Construction Company, Inc. (NasdaqGS: STRL) (“Sterling” or “the Company”) today announced results for the first quarter ended March 31, 2008. First Quarter 2008 Compared to First Quarter 2007 § Revenues rose 23% to $85 million in the first quarter of 2008 from $69 million in the first quarter of 2007; § Gross margin improved to 9.5% of revenues for the 2008 quarter compared with 8.2% for the first quarter last year; § Operating income rose 39% to $4.6 million from $3.3 million in the first quarter of last year; § Net income rose 23% to $3.1 million in the first quarter of 2008, as compared with $2.5 million in the first quarter last year; and, § Diluted net income per share rose to $0.23 in the first quarter of 2008 from $0.21 per share in the first quarter of last year after giving effect to a 16% increase in 2008 weighted average shares outstanding which resulted from the December 2007 public offering. Commenting on the results, Joe Harper, Sterling’s President and Chief Operating Officer, said, “The first quarter of 2008 started on a strong note, reflecting top line growth by our Texas operations due in part to the workforce and equipment additions since the first quarter of 2007.In addition, revenue growth reflected the first full quarter consolidation of Road and Highway Builders, LLC, (“RHB”), the Reno, Nevada-based heavy civil construction company in which we acquired an approximately 92% interest in October of 2007.RHB’s business is seasonal with the second and third quarters typically stronger than the first and fourth quarters.” Mr.
